            Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 1 of 6




Barkley B. Smith, ISBN 9193
BARKLEY SMITH LAW, PLLC
206 W. Jefferson St.
Boise, ID 83702
P: 208-481-4812
E: barkley@barkleysmithlaw.com

Joseph L. Gentilcore*
FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103
P: 215-735-8600
F: 215-940-8000
E: jgentilcore@consumerlawfirm.com
* Application for admission
  pro hac vice forthcoming

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

KENNETH E. RATCIL,         )
                           )
              Plaintiff,   )                      Civil Action No. 1:20-cv-137
     vs.                   )
                           )
                           )
FIRST ADVANTAGE BACKGROUND )
SERVICES CORPORATION,      )
                           )
              Defendant.   )
                           )                     DEMAND FOR JURY TRIAL


                                       COMPLAINT

                                   Preliminary Statement

       1.      This is an action for damages brought by an individual consumer, Kenneth E.

Ratcil, against Defendant First Advantage Background Services Corp. for violations of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et seq.



                                      Jurisdiction and Venue
             Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 2 of 6




        2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331

and 1337, and supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. §

1367.

        3.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b).

                                               Parties

        4.      Plaintiff Kenneth Ratcil is an adult individual residing in Boise, ID.

        5.      Defendant First Advantage Background Services Corporation (“First Advantage”)

is a consumer reporting agency that regularly conducts business in the District of Idaho and

which has a principal place of business located at 1 Concourse Parkway NE, Suite 200 Atlanta,

GA.

                                        Factual Allegations

        6.      In or around January 2020, Plaintiff applied for a position with a job placement

agency, PeopleReady.

        7.      As part of his job application, Plaintiff signed a document purportedly authorizing

PeopleReady to obtain a consumer report for employment purposes.

        8.      PeopleReady requested a consumer report from First Advantage and First

Advantage sold to PeopleReady a consumer report concerning the Plaintiff on or around January

24, 2020 (“First Report”).

        9.      The First Report furnished by First Advantage was for employment purposes.

        10.     This First Report contained at least one item of information which was a matter of

public record and of the type of information that was likely to have an adverse effect upon

Plaintiff’s ability to obtain employment generally, and specifically with PeopleReady.




                                                  2
          Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 3 of 6




       11.     Defendant First Advantage has been reporting, and did here report, derogatory

and inaccurate statements and information relating to Plaintiff and Plaintiff’s criminal history

and record to third parties (“inaccurate information”).

       12.     The inaccurate information in the First Report includes, but is not limited to, a

record of a 1996 felony criminal conviction.

       13.     Plaintiff does not have a felony conviction.

       14.     The inaccurate information grossly disparages the Plaintiff and portrays him as a

convicted felon. There is perhaps no greater error that a consumer reporting agency can make.

       15.     The derogatory inaccuracies appear to be caused by a misreading of public

records. Any rudimentary inspection of the data would reveal the inaccuracies. Defendant

obviously failed to employ such a procedure.

       16.     Following Defendant’s dissemination of the inaccurate First Report, Plaintiff

reached out to Defendant and disputed the inaccurate information.

       17.     In response, Defendant failed to perform a proper investigation, and instead on or

around January 28, 2020, disseminated an additional report with additional inaccuracies to third-

parties (“Second Report”).

       18.     The Second Report furnished by First Advantage was for employment purposes.

       19.     This Second Report contained at least one item of information which was a matter

of public record and of the type of information that was likely to have an adverse effect upon

Plaintiff’s ability to obtain employment generally, and specifically with PeopleReady.

       20.     The inaccurate information in the Second Report includes, but is not limited to, a

record of a 2007 felony criminal conviction.

       21.     Plaintiff does not have a felony conviction.




                                                 3
          Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 4 of 6




       22.     The inaccurate information grossly disparages the Plaintiff and portrays him as a

convicted felon. There is perhaps no greater error that a consumer reporting agency can make.

       23.     The derogatory inaccuracies on the Second Report appear to be caused by a

misreading of public records.       Any rudimentary inspection of the data would reveal the

inaccuracies. Defendant obviously failed to employ such a procedure.

       24.     Plaintiff was subsequently denied certain employment opportunities with

PeopleReady, and Plaintiff was informed by PeopleReady that the basis for this delay was the

inaccurate felony convictions that appear on the First Report and Second Report disseminated by

First Advantage and that the inaccurate information was a substantial factor for the denial.

       25.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost employment opportunities, harm to reputation, and emotional distress, including

humiliation and embarrassment.

       26.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       27.     At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.

                                      Count I – Violations Of The FCRA

       28.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.




                                                  4
          Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 5 of 6




       29.      At all times pertinent hereto, First Advantage was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and § 1681a(f),

respectively.

       30.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       31.      At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       32.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, First Advantage is liable to

the Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §§ 1681e(b) and 1681i.

       33.      The conduct of Defendant was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full

amount of statutory, actual, and punitive damages, along with the attorney’s fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

                                              Jury Trial Demand

       34.      Plaintiff demands trial by jury on all issues so triable.

                                               Prayer For Relief

       WHEREFORE, Plaintiff respectfully prays that relief be granted as follows:

                        (a) Actual damages;

                        (b) Statutory damages;

                        (c) Punitive damages;

                        (d) Costs and reasonable attorney’s fees; and




                                                   5
         Case 1:20-cv-00137-BLW Document 1 Filed 03/18/20 Page 6 of 6




                    (e) Such other and further relief as may be just and proper.

                                         Respectfully submitted,

                                         _/s/ Barkley B. Smith________________________
                                         Barkley B. Smith, ISBN 9193
                                         BARKLEY SMITH LAW, PLLC
                                         206 W. Jefferson St.
                                         Boise, ID 83702
                                         P: 208-481-4812
                                         E: barkley@barkleysmithlaw.com

                                         Joseph L. Gentilcore*
                                         FRANCIS MAILMAN SOUMILAS, P.C.
                                         1600 Market Street, Suite 2510
                                         Philadelphia, PA 19103
                                         P: 215-735-8600
                                         F: 215-940-8000
                                         E: jgentilcore@consumerlawfirm.com
                                         * Application for admission
                                           pro hac vice forthcoming

                                         Attorneys for Plaintiff

Dated: March 18, 2020




                                             6
